Citation Nr: 1411199	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for interstitial lung disease.

4.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), other than interstitial lung disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active duty service from January 1965 to March 1968, to include service in Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board at his local RO, and such a proceeding was scheduled in June 2011.  However, the Veteran failed to appear for the hearing, and he has not provided good cause for his failure to report.  Therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

In August 2013, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.

In its August 2013 remand, the Board noted that it the Veteran's representative had raised the issues of entitlement to (1) service connection for ischemic heart disease, to include as secondary to herbicide exposure, (2) service connection for an acquired psychiatric disorder, (3) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and (4) entitlement to a non-service-connected pension.  As these issues had not yet been adjudicated by the agency of original jurisdiction (AOJ), the Board noted that it did not have jurisdiction over them and referred them to the AOJ for appropriate development and adjudication.  As it does not appear from the VBMS files that these issues have yet been adjudicated, they are again referred to the AOJ for appropriate action.

In February 2014, the Veteran's representative submitted additional evidence and waived initial AOJ review of this evidence.

The Board has bifurcated the issues relating to entitlement to service connection for respiratory disorders for the reasons indicated below.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

.
FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether tinnitus is related to in-service acoustic trauma.

2.  The evidence is approximately evenly balanced as to whether bilateral hearing loss is related to in-service acoustic trauma.

3.  The evidence is approximately evenly balanced as to whether interstitial lung disease is related to in-service asbestos exposure.

4.  The preponderance of the evidence is against a relationship between a respiratory disorder other than interstitial lung disease, including COPD, and his military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  With reasonable doubt resolved in favor of the Veteran, interstitial lung disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  Neither COPD nor any respiratory disorder other than interstitial lung disease was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As to the claims being granted, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

As to the claim for service connection for a respiratory disorder, to include COPD, other than interstitial lung disease, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2013.

VA also fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations, including new examinations and opinions pursuant to the Board's August 2013 remand, which, for the reasons indicated below, were adequate.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.
Applicable Legal Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Tinnitus and Bilateral Hearing Loss 

The Veteran claims that he incurred tinnitus and bilateral hearing loss from a mortar explosion during his service in Vietnam.  Given that the Veteran's service personnel records show that he was involved in two counteroffensive campaigns as a communications specialist with a signal company, the Board finds these statements credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  

The Veteran has also been diagnosed with tinnitus and has met VA's requirements for a current diagnosis of bilateral hearing loss, including on the April 2009 VA examination, which showed 40 decibels or more in at least one threshold in each ear.  

Thus, the dispositive issue with regard to these claims is whether there is a relationship between the Veteran's current tinnitus and bilateral hearing loss and the in-service acoustic trauma.

The Veteran has indicated that he experienced tinnitus and hearing loss continuously since service and that any indications to the contrary in VA treatment records were misinterpretations of what he said.  The Board finds these statements credible, particularly in light of multiple lay statements, including from his wife, indicating that the Veteran complained of ringing in his ears and had difficulty hearing upon his return from Vietnam.

There are two medical opinions indicating that the Veteran's tinnitus and hearing loss are unrelated to service, both by the April 2009 VA examiner, who also proffered an opinion as to delayed onset hearing loss in November 2013.  However, these opinions were based on the premise that the lack of notations of tinnitus and audiometric evidence of hearing loss disability in service indicated that current tinnitus and hearing loss were unrelated to service.  An opinion based on this premise is contrary to the case law regarding hearing loss etiology as well as general service connection principles.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d) (service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).  

Given the limited probative value of the medical opinions and the competent and credible lay testimony indicating a relationship between the Veteran's current tinnitus and bilateral hearing loss and his in-service acoustic trauma, the evidence is approximately evenly balanced as to whether those disabilities are related to the Veteran's military service.  As VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Respiratory Disorders

The Veteran has claimed that he was exposed to asbestos when he worked on brakes in the motor pool and as a fireman maintaining boilers.  These statements are consistent with the circumstances of his service as shown in service personnel records, which reflect that he had various duties before and after his service in Vietnam, working as a duty soldier and with an armored division.  

The April 2009 VA examiner found that the Veteran's chest X-rays and clinical assessment in the past were negative and that there was no basis for a diagnosis of asbestosis.  The Board found the examination inadequate to the extent that it did not address a 2005 private physician's diagnosis of interstitial lung disease or numerous articles indicating that interstitial lung disease is not usually the result of smoking.

There are two other medical opinions addressing whether the Veteran's interstitial lung disease is related to his in-service asbestos exposure.

In a February 2014 note, Dr. Zevallos wrote that he reviewed multiple CT chest scans, and based on the appearance of the CT abnormalities as well as the occupational history of the Veteran including his work with boilers in service, he concluded that it was more likely than not that the chronic changes in the CT scans represented asbestos-related lung disease. 

During the October 2013 VA examination, the examiner diagnosed the Veteran with interstitial lung disease.  After a comprehensive review of the claims file and relevant medical literature, the VA examiner concluded that it was as likely as not that the Veteran had some degree of interstitial lung disease as well as COPD.  As to whether the interstitial lung disease was related to service, the examiner noted the Veteran's history of asbestos exposure as well as his presence in Vietnam and pneumonia in service, but found that "it would require speculation with currently available information to link military service and exposure to the present occurrence of interstitial lung disease."

Thus, the medical evidence includes a medical opinion that definitively supports a nexus between the Veteran's current interstitial lung disease and military service and another opinion that found that such a relationship was possible but speculative.  Therefore, the Board concludes that the evidence is at least evenly balanced on this question.  As VA law and regulations require that the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to service connection for interstitial lung disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to other respiratory disorders, including COPD, the Veteran has indicated that he had asthma as a child.  He has also stated that he experienced shortness of breath on heavy exertion and pneumonia during service and has been diagnosed with COPD.  The evidence also reflects that he smoked two to three packs of cigarettes per day for many years.

On the question of whether the Veteran's COPD is related to his military service, the Veteran and lay witnesses have indicated that his military service either caused or exacerbated his COPD.  On the other hand, the April 2009 VA examiner, after reviewing the claims file and examining the Veteran, opined that the Veteran's COPD was not related to service, but rather, was related to continued, severe cigarette abuse.  While the rationale of this opinion was not extensive, reading the examination as a whole and in the context of the evidence of record, the Board finds that the conclusion that COPD was related to smoking rather than service was based on an analysis of the evidence and current medical understanding and is therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, while the lay witnesses are competent to opine on some matters of diagnosis and etiology, they did not offer any rationale or basis for their opinions or address the fact that the Veteran had a significant smoking history.  The Board therefore finds that the more specific opinion of the April 2009 medical examiner is of greater probative weight than those of the lay witnesses.

As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application and entitlement to service connection for a respiratory disorder to include COPD, other than interstitial lung disease, is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board notes, however, that, when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  In denying entitlement to service connection for COPD, the Board makes no determination as to whether the symptoms of COPD can be separated from those of the service-connected interstitial lung disease.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for interstitial lung disease is granted.

Entitlement to service connection for a respiratory disorder, to include COPD, other than interstitial lung disease, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


